          Case 3:11-cv-00112-JCM-WGC Document 114 Filed 01/27/21 Page 1 of 2




1
                              UNITED STATES DISTRICT COURT
2
                                     DISTRICT OF NEVADA
3
                                                ***
4
      ROBERT ROYCE BYFORD,                           Case No. 3:11-cv-00112-JCM-WGC
5
           Petitioner,
6                                                    ORDER GRANTING
           v.                                        MOTION FOR EXTENSION OF TIME
7                                                    (ECF NO. 113)
8     WILLIAM GITTERE, et al.,
9          Respondents.
10

11

12         In this capital habeas corpus action, the petitioner, Robert Royce Byford,
13   represented by appointed counsel, filed a third amended petition for writ of habeas
14   corpus on January 30, 2020 (ECF No. 92). Respondents filed a motion to dismiss the
15   third amended petition on September 25, 2020 (ECF No. 107). After a 62-day extension
16   of time, Byford was due to respond to the motion to dismiss by January 25, 2021. See
17   Order entered October 24, 2019 (ECF No. 88); Order entered December 11, 2020 (ECF
18   No. 112).
19         On January 25, 2021, Byford filed a motion for extension of time (ECF No. 113),
20   requesting a further 25-day extension of time, to February 19, 2021. Byford’s counsel
21   states that the extension of time is necessary because of his obligations in other cases.
22   Respondents do not oppose the motion for extension of time.
23         The Court finds that Byford’s motion for extension of time is made in good faith
24   and not solely for the purpose of delay, and that there is good cause for the extension of
25   time requested.
26         IT IS THEREFORE ORDERED that Petitioner’s motion for extension of time
27   (ECF No. 113) is GRANTED. Petitioner will have until and including February 19, 2021,
28   to respond to the motion to dismiss.
                                                 1
          Case 3:11-cv-00112-JCM-WGC Document 114 Filed 01/27/21 Page 2 of 2




1              IT IS FURTHER ORDERED that, in all other respects, the schedule for further

2    proceedings set forth in the order entered October 24, 2019 (ECF No. 88) will remain in

3    effect.

4

5                    January
               DATED THIS ___27,
                              day2021.
                                   of ______________________, 2021.
6

7
                                               JAMES C. MAHAN,
8                                              UNITED STATES DISTRICT JUDGE
9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26
27

28
                                                  2
